UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4445


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENNIE KYLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00107-IMK-MJA-1)


Submitted:   January 20, 2017             Decided:   February 3, 2017


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Clarksburg,
West   Virginia,  Kristen    M. Leddy,  Research   and  Writing
Specialist, Martinsburg, West Virginia, for Appellant.    Zelda
Elizabeth Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bennie       Kyle       pled      guilty,       pursuant     to       a    written       plea

agreement, to distributing cocaine base within 1000 feet of a

protected      location,           in    violation       of    21   U.S.C.        §§ 841(a)(1),

(b)(1)(C), 860 (2012).                   The district court sentenced Kyle to 27

months’ imprisonment.                   In accordance with Anders v. California,

386 U.S. 738 (1967), Kyle’s counsel has filed a brief certifying

there   are        no    meritorious        grounds      for     appeal      but       questioning

whether Kyle’s sentence is substantively reasonable.                                     Kyle has

filed a pro se supplemental brief contending that the district

court erred in finding that he breached his plea agreement and

that counsel provided ineffective assistance.                                    We affirm the

district court’s judgment.

       We     review       a   district       court’s         ruling     that      a    defendant

breached the plea agreement under a bifurcated standard.                                        The

district court’s factual findings are reviewed for clear error,

while       “the        district        court’s       application       of       principles      of

contract interpretation” are reviewed de novo.                               United States v.

Bowe, 257 F.3d 336, 342 (4th Cir. 2001).                            Here, Kyle challenges

only    the    district         court’s      factual          finding    that      he     was   not

credible, and we give a district court’s credibility findings

“the highest degree of appellate deference.”                              United States v.

White, 836 F.3d 437, 442 (4th Cir. 2016) (internal quotation



                                                  2
marks omitted).          Thus, we conclude that the district court did

not err in finding that Kyle breached his plea agreement.

     We    review       a   defendant’s      sentence     “under     a     deferential

abuse-of-discretion standard.”               Gall v. United States, 552 U.S.
38, 41 (2007).          Under this standard, a sentence is reviewed for

both procedural and substantive reasonableness.                      Id. at 51.         In

determining procedural reasonableness, we consider whether the

district       court    properly     calculated     the    defendant’s       advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue    for    an     appropriate     sentence,    considered       the    18    U.S.C.

§ 3553(a)       (2012)      factors,      and    sufficiently        explained        the

selected sentence.           Id. at 49-51.          If a sentence is free of

“significant         procedural      error,”       then   we     review          it    for

substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”          Id. at 51.        “Any sentence that is within

or below a properly calculated Guidelines range is presumptively

reasonable.”         United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).

     Our review of the record leads us to conclude that Kyle’s

sentence    is    procedurally       sound.       Moreover,     we    conclude        that

Kyle’s     arguments        fail     to      overcome     the      presumption         of

reasonableness           accorded      his       within-Guidelines           sentence.

Finally, our review of the record does not conclusively show

that counsel was ineffective and, thus, Kyle should raise this

                                             3
claim, if at all, in a 28 U.S.C. § 2255 (2012) motion.                           See

United States v. Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016).

     In   accordance     with    Anders,     we    have   reviewed      the   entire

record in this case and have found no meritorious grounds for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform Kyle, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Kyle requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court      for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Kyle.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented        in   the    materials    before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4